Citation Nr: 1738258	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1970, with service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The Veteran's psychiatric disorder is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD), have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for an acquired psychiatric disorder, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's claim for an acquired psychiatric disorder is based upon his reports of being exposed to an explosion in service.  He contends he had no prior psychiatric manifestations prior to his entry into active duty, and has indicated he developed his psychiatric disorder as a result of his time in Vietnam.  

The Veteran's service treatment records (STRs) show he was psychiatrically normal on entrance into active duty.  On November 15, 1970 the Veteran was riding in a personnel carrier when his vehicle struck a land mine.  The Veteran sustained a laceration on his right forearm at that time.  Thereafter, the evidence shows he was seen by a mental health provider on November 26, 1970 after he threatened his commanding officers with a grenade.  He was noted to be belligerent, and admitted to recently using drugs.  He also indicated he felt pressured.  He was referred for a psychiatric consult, however, a narrative assessment was not prepared.  Based on the foregoing, the Board finds evidence of potential psychiatric manifestations present in service. 

Following service, the Veteran has indicated he received inpatient psychiatric treatment at the Lake City VAMC in 1971.  The Veteran's outpatient treatment records from the Tallahassee VAMC show he has been treated for chronic PTSD since 1999.  Additionally, a June 2011 treatment note indicates his psychiatric disorder is "combat related."  

The Veteran underwent a VA examination in December 2011.  At that time, the examiner concluded the Veteran warranted a diagnosis of anxiety disorder.  Though the examiner found the Veteran's reported symptoms to be subclinical with respect to a diagnosis of PTSD, she did state the Veteran's reported stressor was adequate to support a diagnosis of PTSD.  The examiner then found the Veteran's current anxiety disorder was less likely as not incurred in or caused by his exposure to the land mine attack in November 1970.  The examiner wholly failed to explain how or why she came to this conclusion.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

By contrast the Board notes that the Veteran's clinical care providers have utilized the Veteran's competent reports when determining he has combat related PTSD.  In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

In this case, the Veteran has reported that his life and psyche took a turn for the worse following his exposure to an exploding land mine during his military service in Vietnam.  He has also reported the he never experienced his psychiatric manifestations prior to his deployment, but has experienced these manifestations ever since.  The evidence shows he was referred to the psychiatric clinic in service shortly after his traumatic event.  At that time the Veteran exhibited a grossly inappropriate behavior, a stressed affect, and admitted to the recent use of drugs.  Soon after his discharge, the Veteran reports being hospitalized for his psychiatric problems.  The record also indicates the Veteran has been convicted of crimes such as disorderly discharge of a firearm, and battery of a police officer.  An August 2011 clinical note attributes these "temper outbursts" to his PTSD.  The Board finds the Veteran competent to report his mood.  Moreover, as noted above both the Veteran's treating clinicians and the December 2011 VA examiner have determined the Veteran's exposure to a mine explosion in service was a sufficient stressor to cause PTSD.  The Veteran has reported and the record supports his initial symptom manifestation in service.  

It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing an ongoing psychiatric manifestations following his exposure to an exploding land mine in service to be at least as probative as the above-noted VA examiner's findings, as the Veteran is indeed the only person truly capable of such observation.  

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and his exposure to an exploding land mine in service is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorder.


ORDER

Service connection for a psychiatric disability, diagnosed as a posttraumatic stress disorder, is granted.


REMAND

Initially the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his hypertension claim.  A review of the Veteran's outpatient treatment notes from the Tallahassee VAMC indicates he has been treated for hypertension.  The Veteran's STRs do not show he was diagnosed or treated for this disability in service.  Indeed, his records from the Tallahassee VAMC show that on May 10, 2011 he reported that he had recently started to experience lightheadedness and shortness of breath.  At that time, the Veteran's treating physician prescribed hydrochlorothiazide (HCTZ) to treat his hypertension.  However, during his recent Board hearing, the Veteran intimated his hypertension may be the result of anxiety and stress resulting from his now service-connected PTSD.  This theory of secondary service connection has not been adjudicated by the RO.  Based on the foregoing, the Board finds a remand is necessary to provide required notice and obtain a VA examination with medical opinion. 

On remand, all relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this respect, the Board notes the RO has only obtained treatment records from the Tallahassee VAMC for the period of May 2011 through November 2011.  The Veteran has indicated he received treatment at the Tallahassee VAMC for many years prior to 2011, and since that time.  He has also indicated he received treatment at the Lake City VAMC.  All relevant federal treatment records must be obtained.  

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issue on appeal, to specifically include all treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Also, notify the Veteran as to what information or evidence is needed to substantiate his secondary service connection claim for hypertension pursuant to 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's hypertension at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


